[a2014performanceshareagr001.jpg]
1 GATX CORPORATION 2012 INCENTIVE AWARD PLAN PERFORMANCE SHARE AGREEMENT FOR
EXECUTIVE OFFICERS This PERFORMANCE SHARE AGREEMENT (this “Agreement”) is
entered into as of January 30, 2014 (the “Grant Date”) by and between the
Participant and GATX Corporation (the "Company") in respect of the performance
period beginning on January 1, 2014 through and including December 31, 2016 (the
“Performance Period”). WHEREAS, the Company maintains the GATX Corporation 2012
Incentive Award Plan (the "Plan"), which is incorporated into and forms a part
of this Agreement, and the Participant has been selected by the Compensation
Committee of the Board of Directors of the Company (the “Committee”), which has
been charged with the responsibility of administering the Plan, to receive a
grant of Performance Shares under the Plan; NOW, THEREFORE, IT IS AGREED, by and
between the Company and the Participant as follows: 1. Defined Terms. Certain
capitalized terms used in this Agreement are defined in paragraph 13 or
elsewhere in this Agreement. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Plan. 2. Award. Subject to the terms
of the Plan and this Agreement, the Participant is hereby granted the number of
Performance Shares approved by the Committee, subject to Section 3.1 and Article
5 of the Plan and as set forth on the Benefits Access website
(https://www.benefitaccess.com) of Morgan Stanley Smith Barney (“MSSB”) or any
successor administrator the Committee may designate from time to time to
administer the Plan and this Agreement (the “Award”). Each Performance Share
entitles the Participant to receive one share of Common Stock of the Company
(each a “Share”) subject to the terms and conditions of this Agreement. 3.
Voting Rights and Dividends. Notwithstanding anything to the contrary, the
Participant shall not have any rights as a shareholder of the Company, including
the right to vote, until the Participant actually receives Shares in accordance
with paragraph 4 of this Agreement. An account shall be established for the
Participant, to which shall be credited dividend equivalents equal to the
product of (a) the number of the Participant’s Performance Shares and (b) the
dividend declared on a single share of Common Stock. To the extent the
participant becomes vested in Performance Shares, the Participant shall be
entitled to a distribution of the dividend equivalents credited to his or her
account if and when Shares are issued with respect to Performance Shares to
which the Participant becomes entitled pursuant to paragraph 4 of this



--------------------------------------------------------------------------------



 
[a2014performanceshareagr002.jpg]
2 Agreement. All dividend equivalents paid will be considered ordinary income
and will be subject to supplemental withholding rates for income tax purposes
including payroll taxes, applicable to such supplemental income. 4. Vesting,
Transfer and Forfeiture. (a) Subject to the terms hereof, if the Company’s Total
Gross Income Less Total Ownership Costs for each of the three years during the
Performance Period (as reported on the Company’s audited income statement for
each such year) is greater than $500,000,000 (the “Threshold Goal”) and the
Committee certifies that the Threshold Goal has been achieved, the Participant
shall be entitled to the number of Shares set forth in the 2012 resolutions of
the Committee providing for the grant of this Performance Share award (the
"Unadjusted Award Amount"). However, if the Threshold Goal for the Performance
Period is not achieved and certified by the Committee, the Unadjusted Award
Amount shall be zero. (b) After the end of the Performance Period, the Committee
shall determine the number of the Participant's Performance Shares that have
been earned for the Performance Period in accordance with the schedule set forth
on Exhibit 1, weighted by the percentages set forth in the column captioned
“Weight” on Exhibit 2 and calculated in the manner set forth on Exhibit 2
(provided that the determination under this subparagraph 4(b) shall be subject
to modification as provided in paragraph 8 hereof). The date of the Committee’s
determination under subparagraph 4(a) and 4(b) being the “Determination Date”.
The Unadjusted Award Amount shall be reduced to the number of Performance Shares
determined to be earned in accordance with the foregoing provisions of this
subparagraph 4(b), and any unearned portion of the Unadjusted Award Amount or
Performance Shares shall be forfeited. In no event shall the Performance Shares
earned by the Participant exceed the Unadjusted Award Amount. (c)
Notwithstanding anything in this Agreement to the contrary that requires
delivery and payment of Shares, the Participant may elect, in his or her sole
discretion in lieu of Shares, to receive from the Company cash equal to the Fair
Market Value of the Shares (as of the Determination Date) that otherwise would
be delivered and payable under the terms of this Agreement, provided that the
following conditions are met: (i) the Participant is within five years of being
retirement-eligible under the GATX Non-Contributory Pension Plan for Salaried
Employees as of the last day of the Performance Period; or (ii) the Participant
satisfies at least 150% of his or her ownership requirement under the Company’s
stock retention policy as of the last day of the Performance Period; and (iii)
such election is submitted in writing on such form as the Company may specify
(the “Cash Election”). The Participant may submit a Cash Election only during
any period in which the Participant is allowed to trade in the Company’s



--------------------------------------------------------------------------------



 
[a2014performanceshareagr003.jpg]
3 Shares under the Company’s insider trading policy, but no later than the
Determination Date for the Performance Period. If any of the foregoing
conditions are not met, then the election will be void and the Participant shall
receive payment under this Agreement in the form of Shares. Otherwise, an
election to receive cash in lieu of Shares may not be revoked or changed once
made. (d) As soon as practicable after the Determination Date, but not later
than March 15 of the year following the end of the Performance Period, an equal
number of Shares shall be transferred to the Participant. (e) Except as provided
in subparagraph 4(f) below, if the Participant's Date of Termination occurs
prior to the end of the Performance Period, the Participant shall forfeit all
Performance Shares and rights under this Agreement. (f) Notwithstanding
subparagraph 4(e) above, the Participant shall become vested in a number of
earned Performance Shares hereunder, and shall become owner of an equal number
of Shares in respect thereof, free and clear of all restrictions otherwise
imposed by this Agreement, as follows: (i) If the Participant’s employment is
involuntarily terminated by the Company other than for Cause, not less than
eighteen (18) months following the beginning of the Performance Period but on or
prior to the end of the Performance Period, the Participant will be entitled to
a pro rata portion of his or her earned Performance Shares based on the length
of his or her employment during the Performance Period. The pro rata portion of
the Performance Shares shall equal the product of: (A) the number of Performance
Shares to which the Participant would otherwise be entitled in accordance with
the foregoing provisions of this paragraph 4 had his or her employment not been
terminated; and (B) a fraction (not greater than one), the numerator of which is
the number of days the Participant was employed by the Company or its
Subsidiaries during the period beginning on the date of commencement of the
Performance Period and ending on the Date of Termination, and the denominator of
which is the number of days in the Performance Period. The Shares to which the
Participant is entitled pursuant to this subparagraph 4(f)(i) shall be
transferred to the Participant in the year following the end of the Performance
Period as soon as



--------------------------------------------------------------------------------



 
[a2014performanceshareagr004.jpg]
4 practical following the Determination Date , but not later than March 15 of
the year following the end of the Performance Period. (ii) If the Participant's
Date of Termination occurs by reason of the Participant's death, Retirement or
Disability prior to the end of the Performance Period, the Participant will be
entitled to receive a pro rata portion of his or her earned Performance Shares
based on the length of his or her employment during the Performance Period. The
pro rata portion of the Performance Shares shall equal the product of: (A) the
number of Performance Shares to which the Participant would otherwise be
entitled in accordance with the foregoing provisions of this paragraph 4 if no
Date of Termination had occurred; and (B) a fraction (not greater than one), the
numerator of which is the number of days during the period beginning on the date
of commencement of the Performance Period and ending on the date of the
Participant’s death, Retirement or Disability, and the denominator of which is
the number of days in the Performance Period. Notwithstanding the foregoing, if
the Participant’s Date of Termination occurs by reason of the Participant’s
death, Retirement or Disability, the Committee may, in its sole discretion,
increase the number of Performance Shares to which the Participant is entitled,
but in no event will the Participant be entitled to a distribution that is
greater than what would have been distributable if no Date of Termination had
occurred. The Shares to which the Participant is entitled pursuant to this
subparagraph 4(f)(ii) shall be transferred to the Participant in the year
following the end of the Performance Period as soon as practical following the
Determination Date , but not later than March 15 of the year following the end
of the Performance Period. (iii) Subject to the provisions of Section 14.2 of
the Plan (relating to the adjustment of Shares), if a Change in Control occurs
prior to a Participant's Date of Termination and before the end of the
Performance Period and, within two (2) years after the occurrence of the Change
in Control, the Participant's Date of Termination occurs by reason of discharge
by the Participant's employer without Cause or the Participant resigns from
employment with the employer for Good Reason, the Participant shall become
vested in all Performance Shares granted under this Agreement prior to the
Change in Control that are held by the Participant as of the Date of



--------------------------------------------------------------------------------



 
[a2014performanceshareagr005.jpg]
5 Termination, in accordance with subparagraphs 4(f)(iv) or 4(f)(v), as
applicable. (iv) With respect to any Performance Shares that become vested in
connection with a Change in Control described in Subsection 2.7(a), (b), (c) or
(d) of the Plan, the number of Shares to which the Participant is entitled upon
the vesting of his or her Performance Shares shall be calculated as if the
Company had achieved 100% performance against its Performance Goals, and shall
be transferred to the Participant as soon as practicable following the Date of
Termination. Following a distribution in accordance with this subparagraph
4(f)(iv), the Participant shall have no further rights under this Agreement. (v)
With respect to any Performance Shares that become vested in connection with a
Change in Control described in Subsection 2.7(e) of the Plan, with respect to a
Participant as described therein (relating to certain transactions involving a
Subsidiary or Business Segment), as soon as practicable following the Date of
Termination, the Participant shall receive a distribution of the following
number of Shares, determined on the assumption that the Company achieved 100%
performance against its Performance Goals as follows: (A) If the Date of
Termination occurs during the first year of the Performance Period, the
Participant shall be entitled to receive Shares equal in number to one-third
(1/3) of his or her Performance Shares. (B) If the Date of Termination occurs
during the second year of the Performance Period, the Participant shall be
entitled to receive Shares equal in number to two-thirds (2/3) of his or her
Performance Shares. (C) If a Date of Termination occurs during the third year of
the Performance Period, such Participant shall be entitled to receive Shares
equal in number to the total of all of his or her Performance Shares. Following
a distribution in accordance with this subparagraph 4(e)(v), the Participant
shall have no further rights under this Agreement. (vi) For purposes of
subparagraphs 4(f)(iii) and 4(f)(v) hereof, if, as a result of a Change in
Control described in Subsection 2.7(e) of the Plan, the Participant’s employer
ceases to be a Subsidiary (and the



--------------------------------------------------------------------------------



 
[a2014performanceshareagr006.jpg]
6 Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, immediately following the Change in
Control, employed by the Company or an entity that is then a Subsidiary, then
the occurrence of the Change in Control shall be treated as the Participant’s
Date of Termination caused by the Participant being discharged by the employer
without Cause. (f) Except pursuant to a domestic relations order, the
Performance Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until Shares have been distributed to the Participant free and clear
of all restrictions. 5. Withholding. The granting, vesting and settlement of
Performance Shares under this Agreement are subject to withholding of all
applicable taxes. Subject to such rules and limitations as may be established by
the Committee from time to time, the Participant may satisfy his or her
withholding obligations through (i) payment of cash to the Company equal to the
amount of taxes required to be withheld, (ii) contemporaneously withholding from
other sources of income otherwise payable to the Participant by the Company or
any Subsidiary, or (iii) the surrender of Shares which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan or this
Agreement; provided, however, that, except as otherwise provided by the
Committee, Shares otherwise payable under this Agreement may not be used to
satisfy more than the Company's minimum statutory withholding obligation (based
on minimum statutory withholding rates for income tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income) . In the
event that the withholding obligation arises during a period in which the
Participant is prohibited from trading in Common Stock pursuant to the Company’s
insider trading policy, or by applicable securities or other laws, then unless
otherwise elected by the Participant during a period when he or she was not so
restricted from trading, the Company shall automatically satisfy the
Participant’s withholding obligation by withholding from Shares otherwise
deliverable under this Agreement. 6. Heirs and Successors. This Agreement shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, including any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any rights of the Participant or benefits distributable
to the Participant under this Agreement have not been exercised or distributed,
respectively, at the time of the Participant's death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be exercised by or distributed to the
legal representative of the estate of the Participant. If the Designated



--------------------------------------------------------------------------------



 
[a2014performanceshareagr007.jpg]
7 Beneficiary survives the Participant but dies before the exercise of all
rights or the complete distribution of benefits under this Agreement, then any
remaining rights and any remaining benefit distribution shall be exercisable by
or distributed to the legal representative of the estate of the Designated
Beneficiary. 7. Administration. The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of this Agreement by the Committee
and any decision made by it with respect to this Agreement shall be final and
binding on all persons. 8. Modification of Performance Goals. Pursuant to
Subsection 2.33(b) of the Plan, in determining the extent to which the
Performance Goals (but not the Threshold Goal) have been achieved, the Committee
may, in its sole discretion, include or exclude items or events that impact the
final results, positively or negatively, as it deems appropriate. 9. Plan
Governs. Notwithstanding anything in this Agreement to the contrary, the terms
of this Agreement shall be subject to the terms of the Plan, a copy of which may
be obtained by the Participant from the Director, Compensation of the Company.
This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
10. Not An Employment Contract. The grant of Performance Shares hereunder will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant's employment
or other service at any time. 11. Notices. Any written notices provided for in
this Agreement or the Plan shall be provided in accordance with subparagraph
11(a) or 11(b), as applicable and, if provided to the Company, shall be
addressed as follows: GATX Corporation 222 West Adams Street Chicago, IL
60606-5314 U.S.A. (a) Any notice required by the Participant pursuant to the
definition of Good Reason, as defined below, shall be in writing given by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed to the Senior Vice President, Human Resources and shall be
effective when actually received.



--------------------------------------------------------------------------------



 
[a2014performanceshareagr008.jpg]
8 (b) All other notices shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Any such notice sent by mail shall be deemed
received three business days after mailing, but in no event later than the date
of actual receipt and shall be directed, if to the Participant, at the
Participant's address indicated by the Company's records, or if to the Company,
to the attention of the Director, Compensation. 12. Amendment. This Agreement
may be amended in accordance with the provisions of the Plan, and may otherwise
be amended by written agreement of the parties. 13. Definitions. For purposes of
this Agreement, the terms used in this Agreement shall be subject to the
following: “3-Year Average Return on Equity” shall mean the sum of net income
divided by average equity for each year in the Performance Period divided by
three (3). Accumulated other comprehensive income is excluded from equity.
“3-Year Cumulative Investment Volume” shall mean the sum of consolidated
cumulative GAAP basis portfolio investments and capital additions as reported on
the company’s audited balance sheet for each year in the Performance Period.
Purchases of leased in assets are excluded. “Cause” shall mean (i) the willful
and continued failure of the Participant to perform the Participant’s duties
with the Company or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct in the course of his
or her discharge of duties for the Company. For purposes of this provision, no
act or failure to act, on the part of the Participant, shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief, that the Participant’s action or omission
was in the best interests of the Company. “Change in Control” shall have the
meaning ascribed to it in Section 2.7 of the Plan. “Date of Termination” shall
mean the date on which the Participant incurs a Termination of Service.
“Designated Beneficiary” shall mean the beneficiary or beneficiaries designated
by the Participant in a writing filed with the Committee in such form and at
such time as the Committee shall require.



--------------------------------------------------------------------------------



 
[a2014performanceshareagr009.jpg]
9 “Disability” shall mean, except as otherwise provided by the Committee, the
period in which the Participant is considered to be "disabled" as that term is
defined in the Company's long term disability plan. “Good Reason” shall mean the
occurrence of one or more of the following conditions without the consent of the
Participant: (a) a material diminution in the Participant's base compensation,
compared with the Participant's base compensation in effect immediately prior to
the consummation of a Change in Control; (b) a material diminution in the
Participant's authority, duties, or responsibilities, compared with the
authority, duties, and responsibilities of the Participant immediately prior to
the consummation of a Change in Control; (c) the Participant is required to
report to a supervisor with materially less authority, duties, or
responsibilities than the authority, duties, and responsibilities of the
supervisor who had the greatest such authority, duties, and responsibilities at
the time the Participant was required to report to such supervisor during the
120-day period immediately preceding the consummation of a Change in Control;
(d) a material diminution in the budget over which the Participant retains
authority, compared with the most significant budget, if any, over which the
Participant had authority at any time during the 120-day period immediately
preceding the consummation of a Change in Control; (e) a material change in the
geographic location at which the Participant must perform services; or (f) any
other action or inaction by the Company that constitutes a material breach of
any change of control agreement between the Company and the Participant that is
in effect when a Change in Control occurs. If (I) the Participant provides
written notice to the Company of the occurrence of Good Reason within a
reasonable time (not more than 90 days) after the Participant has knowledge of
the circumstances constituting Good Reason, which notice specifically identifies
the circumstances which the Participant believes constitute Good Reason; (II)
the Company fails to notify the Participant of the Company's intended method of
correction within a reasonable period of time (not less than 30 days) after the
Company receives the notice, or the Company fails to correct the circumstances
within a reasonable period of time after such notice (except that no such
opportunity to correct shall be applicable if the circumstances constituting
Good Reason are those described in paragraph (e) above, relating to relocation);
and (III) the Participant resigns within a



--------------------------------------------------------------------------------



 
[a2014performanceshareagr010.jpg]
10 reasonable time after receiving the Company's response, if such notice does
not indicate an intention to correct such circumstances, or within a reasonable
time after the Company fails to correct such circumstances (provided that in no
event may such termination occur more than two (2) years after the initial
existence of the condition constituting Good Reason); then the Participant shall
be considered to have terminated for Good Reason. “Performance Goals” shall mean
3-Year Average Return on Equity and 3-Year Cumulative Investment Volume
established by the Committee for the Performance Period as set forth in Exhibit
1. “Retirement shall mean retirement of the Participant on a "Retirement Date,"
as that term is defined in the GATX Corporation Non-Contributory Pension Plan
for Salaried Employees.



--------------------------------------------------------------------------------



 
[a2014performanceshareagr011.jpg]
11 Exhibit 1 Performance Goals, Weights and % of Target Earned 2014 – 2016
Performance Period 3-Year Average ROE (1) (50% weight) % of Target Grant Earned
<11.0% 0% 11.0% 25% 11.5% 50% 12.0% 75% 13.0% 100% 13.5% 125% 14.0% 150% 14.5%
175% >= 15.0% 200% Interpolated for actual performance between levels shown (1)
3-Year Average Return on Equity is defined as the sum of net income divided by
average equity for each year in the Performance Period divided by three (3);
excludes accumulated other comprehensive income from equity. 3-Year Cumulative
Investment Volume (2) (50% weight) % of Target Grant Earned <$1.25 billion 0%
$1.25 billion 25% $1.55 billion 50% $1.80 billion 75% $2.05 billion 100% $2.20
billion 125% $2.40 billion 150% $2.60 billion 175% >= $2.75 billion 200%
Interpolated for actual performance between levels shown (2) 3-Year Cumulative
Investment Volume is defined as the sum of consolidated cumulative GAAP basis
portfolio investments and capital additions as externally reported for each year
in the Performance Period; excludes purchases of leased in assets. In
determining the extent to which the Performance Goals (but not the Threshold
Goal) have been achieved, the Committee, in its sole discretion, may include or
exclude items or events that impact the final results, positively or negatively.
However, in no event will the award exceed the Unadjusted Award Amount.



--------------------------------------------------------------------------------



 
[a2014performanceshareagr012.jpg]
Exhibit 2 12 Sample Calculation of Performance Shares Earned Number of
Performance Shares Granted: 1,000 Performance Goal Weight Target Goal Assumed
Actual Payout Percentage Weighted Payout Percentage 3-Year Average ROE 3-Year
Cumulative Investment Volume 50% 50% 13.0% $2.05 billion 14.0% $1.80 billion
150% 75% 75.0% 37.5% Total Weighted Payout 112.5% Performance Shares Earned
Shares Granted Weighted Payout Total Performance Shares Earned 1,000 x 112.5% =
1,125



--------------------------------------------------------------------------------



 